24 So.3d 701 (2009)
Zoraida GONZALEZ, Appellant,
v.
WALGREENS and Sedgwick Claims Management, Appellees.
No. 1D09-1464.
District Court of Appeal of Florida, First District.
December 22, 2009.
Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.
Linette M. Waterman of Rigell, Waterman & Wolfe, P.A., West Palm Beach, for Appellees.
PER CURIAM.
Upon review of Appellants' response to this court's October 29, 2009, order to show cause, we conclude the order being appealed is a non-appealable, non-final order. See Fla. R.App. P. 9.180(b)(1), Mintz v. Broward Corr. Inst., 800 So.2d 343 (Fla. 1st DCA 2001). Also, although not the basis of our decision, we note the order on appeal lacks any factual or legal findings, thereby rendering meaningful review nearly impossible.
Accordingly, the appeal is DISMISSED for lack of jurisdiction.
KAHN, LEWIS and WETHERELL, JJ., concur.